DETAILED ACTION	
RESPONSE TO AMENDMENT
The response filed 11-20-20 has been entered into the record.  Claims 18-37 are pending.  Claims 18, 19, 21, and 24-32 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims 20, 23 and 33-37 drawn to an invention nonelected without traverse in the response filed 4-29-20.  

Rejections Maintained
Claims 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Genentech Inc. (WO 2006/34488; March 30, 2006; of record on 1449) for reasons made of record in the Office Action mailed 8-21-20.
Claims 18, 19, 22, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Genentech Inc (WO 2006/34488; March 30, 2006; of record on 1449) in view of Boghaert et al (US 2006/088522) ) for reasons made of record in the Office Action mailed 8-21-20.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Genentech Inc (WO 2006/34488; March 30, 2006; of record on 1449) in view of Boghaert et al (US 2006/088522) as applied to claims 18, 19, 22, 24, 28 and 29  above and further in view of Pfizer et al (WO 2013/093809, June 27, 2013; of record) ) for reasons made of record in the Office Action mailed 8-21-20.
Claims 18, 19, 22, 24, 25, 26, 27, 28, 29, 30, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Boghaert et al (US 2006/088522) in view of Syntarga (WO 2011/133039; of record) and Genentech Inc (WO 2006/34488; March 30, 2006; of record on 1449) ) for reasons made of record in the Office Action mailed 8-21-20.


Response to Applicant’s Arguments
Applicant argues that Genetech does not fairly suggest or render obvious the selection of Applicant’s engineered cysteine at HC41 for three reasons.  First Genetech requires a minimum thiol reactivity of 0.6 to 1.0 and HC40 does not meet this requirement.  This is not persuasive as it is a) not directed to the claimed position HC41, which Table 1, page 44 indicates that fractional accessibility of position 41 is 71.44 which shows substantial surface accessibility and is not specifically excluded by the criteria. The thiol reactivity of position 41 was not calculated and in view of the substantial difference in fractional accessibility as compared to position 40, they cannot be directly compared.  The reference at page 4 at lines 3-4 and page 25 lines 32-33 does not specifically exclude the broader teaching of cysteine engineered antibodies where one or more amino acids of the parent antibody are replaced with a free cysteine amino acid where positions 35-45 can be cysteine engineered.  The thiol reactivity has not been calculated for position 41 and must be empirically determined based upon the primary antibody structure.  Genentech specifically states that other cysteine replacement sites can also be screened and may be useful for conjugation.  As such, data for position 40 with respect to a very specifically engineered antibody cannot be translated to position  41 in general or to other antibodies.  Applicants conclusions that the skilled artisans would conclude that other positions would not be suitable is speculation. Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Second, Applicant argues that Genentech teaches to avoid positons that might interfere which antigen biding and provides a top 10 list of positions which does not included HC40 or its neighbors.  This is not persuasive as it does not state that position 41 would not work as it is in a framework region and not in a position that is responsible for antigen binding.  A selected top 10 list for a particular antibody does not provide for a teaching away from other positions that might also work.  In particular, the criteria applied were directed to the residues of a specific antibody.  Genentech broadly teach that residues H35-45 may be replaced with free cysteine amino acids to yield the cysteine engineered antibodies of the invention.  Genentech teaches that position 40 was able to be thiolated and as such does not teach that the position was non-functional for thiolation.  Genetech teach that other positions can also be used and broadly teach cysteine engineered antibodies in general.  
in vivo.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, here a practical effect was only demonstrated with two full length antibodies at two specific doses and vc-seco-DUBA as the linker/drug combination. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims).   Additionally, in situations where the Applicants are relying upon unexpected results to rebut a prima facie case of obviousness, Applicants bear the burden to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b).  A showing of unexpected results must be based on evidence, not argument or speculation (MPEP 2145, citing In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d, 1451, 1455-56 (Fed. Cir. 1997)).  
For the foregoing reasons the rejection is maintained.

Applicant further argues that since the rejection over Genentech fails, so do the additional rejections which rely upon Genentech and as the additional references do not cure .


Status of Claims
Claims 18, 19, 21, and 24-32 are rejected.  Claims 20, 23 and 33-37 are withdrawn from consideration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.